             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOSEPH URENA,                          :
                                       :
                Plaintiff,             :              CASE NO.: __________________
                                       :
      -against-                        :              COMPLAINT
                                       :
THE MEDICINES COMPANY, MARK            :              DEMAND FOR JURY TRIAL
TIMNEY, CHRIS VISIOLI, ALEXANDER J. :
DENNER, GENO J. GERMANO, JOHN C.       :
KELLY, CLIVE MEANWELL, PARIS           :
PANAYIOTOPOULOUS, and SARAH J.         :
SCHLESINGER,                           :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Joseph Urena (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against The Medicines Company (“Med Co”

or the “Company”) and the members of the Company’s executive officers and board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Med Co,

the “Defendants”) for their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and

United States Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d)

(“Rule 14d-9”). Plaintiff’s claims arise in connection with the proposed tender offer by Novartis

International AG (“Novartis” or “Parent”) through Medusa Merger Corporation, (“Purchaser”), an

indirect wholly-owned subsidiary of Parent, to acquire all of the issued and outstanding shares of



                                                1
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 2 of 20



the Company (the “Tender Offer”).

       2.       On November 23, 2019, Med Co entered into an Agreement and Plan of Merger

(the “Merger Agreement”) by and among the Company, Parent, and Purchaser, pursuant to which

Purchaser will merge with and into the Company, with the Company surviving the merger as an

indirect wholly-owned subsidiary of the Parent (the “Proposed Transaction”).

       3.       Under the terms of the Merger Agreement, each stockholder of Med Co common

stock will be entitled to receive $85.00 in cash per share of common stock (the “Offer Price”).

       4.       On December 5, 2019, in order to convince Med Co’s public common stockholders

to tender their shares, the Board authorized the filing of a materially incomplete and misleading

Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

with the SEC.

       5.       In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) the financial projections for Med Co; and (ii) the valuation

analyses performed by Med Co’s financial advisors, Goldman Sachs & Co. LLC (“Goldman

Sachs”) and J.P. Morgan Securities LLC (“J.P. Morgan” and together the “Financial Advisors”) in

support of their fairness opinions.

       6.       The Tender Offer is scheduled to expire at Midnight, New York Time, on January

3, 2020 (the “Expiration Time”). It is imperative that the material information that has been omitted

from the Recommendation Statement is disclosed to the Company’s stockholders prior to the

Expiration Time so they can properly determine whether to tender their shares.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule

14d-9. Plaintiff seeks to enjoin Defendants from closing the Tender Offer or taking any steps to




                                                 2
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 3 of 20



consummate the Proposed Transaction unless and until the material information discussed below

is disclosed to Med Co’s public common stockholders sufficiently in advance of the Expiration

Time or, in the event the Proposed Transaction is consummated, to recover damages resulting from

the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(d)(4), 14(e), and 20(a) of

the Exchange Act and Rule 14d-9.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s Financial Advisors are headquartered in this

District, as is Paul, Weiss, Rifkind, Wharton & Garrison LLP, the Company’s legal counsel for

the Proposed Transaction. Moreover, the Company’s common stock trades on the Nasdaq, which




                                                 3
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 4 of 20



is also headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13

(2d Cir. 2003) (collecting cases).

                                            PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Med Co common stock.

        12.    Defendant The Medicines Company is a Delaware corporation with its principal

place of business located at 8 Sylvan Way Parsippany, New Jersey 07054. It is a

biopharmaceutical company which focuses on developing therapeutics for the treatment of

cardiovascular disease. The company is developing Inclisiran, a small interfering RNA (siRNA)

therapy being studied to evaluate its ability to lower low-density lipoprotein (LDL) cholesterol

(“LDL-C” or “Bad Cholesterol”). Med Co’s common stock trades on the Nasdaq under the ticker

symbol “MDCO.”

        13.    Defendant Mark Timney is, and has been at all relevant times, Chief Executive

Officer and a director of the Company.

       14.     Defendant Chris Visioli is, and has been at all relevant times, Chief Finance Officer

of the Company.

       15.     Defendant Alexander J. Denner is, and has been at all relevant times, the

Company’s Chair of the Board of Directors, Chair of the Nominating and Corporate Governance

Committee, and a member of the Compensation Committee and the Audit Committee.

       16.     Defendant Geno J. Germano is, and has been at all relevant times, an independent

director of the Company.

       17.     Defendant John C. Kelly is, and has been at all relevant times, Chair of the Audit

Committee and an independent director of the Company.




                                                4
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 5 of 20



       18.      Defendant Clive Meanwell, is, and has been at all relevant times, Chief Innovation

Officer of the Company.

       19.      Defendant Paris Panayiotopoulous is, and has been at all relevant times, the

Company’s Chair of the Compensation Committee, a member of the Nominating and Corporate

Governance Committee, and an independent director.

       20.      Defendant Sarah J. Schlesinger is, and has been at all relevant times, a member of

the Compensation Committee, a member of the Audit Committee, and an independent director.

       21.      The defendants identified in paragraphs 13 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Med Co, the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       I.       Background and the Unfair Offer Price

       22.      The Individual Defendants and Financial Advisors stand to gain tremendously from

the consummation of the Proposed Transaction at the expense of the Company’s shareholders. The

Proposed Transaction comes at a time when the Company is set to capitalize on years of investment

and research into the drug Inclisiran. The Proposed Transaction will cash out Med Co’s

shareholders at a price that fails to adequately compensate them for the intrinsic value of their

shares and instead provides unique benefits to the Individual Defendants and Financial Advisors,

as they stand to gain millions, if not hundreds of millions of dollars in cash consideration for the

merger. See Recommendation Statement at 7-8, 43-44, 47.

       23.      That the consideration is inadequate can be evinced through analysis of the

Company’s historical financial data and the resulting increases to its stock price following the

results of recent clinical trials. In the past year alone, Med Co has experienced tremendous




                                                5
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 6 of 20



financial growth and success. As stated in their Second-Quarter 2019 Financial Results:

             “Exceptional execution places us in a strong position for shareholder value
             creation as we move toward imminent Phase 3 data readouts in advance of
             anticipated regulatory filings,” said Mark Timney, Chief Executive Officer
             of The Medicines Company. “We believe that inclisiran has the potential to
             revolutionize the treatment of cardiovascular disease by delivering a twice-
             a-year therapy with potent and durable LDL cholesterol lowering that
             addresses the widespread need for additional LDL-C reduction and the
             currently intractable medication adherence challenges faced by millions of
             people.

       24.      As stated above, the Company’s current financial success can be largely attributed

to the positive outcomes for clinical trials of the drug Inclisiran. Inclisiran is a drug which shows

persistent lowering of Bad Cholesterol (over 50% lower), which has enormous potential to

revolutionize preventative medicine for cardiovascular diseases. As a result, the success of the

clinical trials on Inclisiran has had a corresponding positive impact on the stock price.

       25.      For example, on Friday, August 23, 2019, Med Co stock closed at $35.03. On

Monday, August 26, 2019, Med Co announced positive topline results from their Phase 3 trial of

Inclisiran. Within one trading week from the announcement, on Monday, September 3, 2019, Med

Co stock closed at $46.31, reflecting a 32.2% increase to the stock price. Furthermore, on

November 18, 2019, the Company again announced positive results of a different Phase 3 trial of

Inclisiran. On that day, the stock opened at $52.25 and closed at $58.65, representing a drastic

same day increase in the stock price of 12.2%. Thus, the stock price was trending upward at a

breakneck pace.

       26.      Unfortunately, stockholders will never be able to see the intrinsic value of their

shares reflected on the market. As the day following the November 18, 2019 stock jump,

Bloomberg published an article stating that merger negotiations were ongoing. Following the

article, it becomes impossible to attribute the rising stock price to one sole reason, as it could be




                                                 6
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 7 of 20



due to either the clinical trial results or the rumors of a merger or both. Thus, despite Med Co’s

intrinsic value and exceptional growth prospects, the Individual Defendants are agreeing to sell

the Company and deprive its stockholders of the ability to partake in the Company’s future growth.

The Individual Defendants breached their fiduciary duties owed to the Company’s shareholders

by agreeing to the Proposed Transaction at an unfair Offer Price.

       II.      The Proposed Transaction

       27.      On November 24, 2019, Med Co and Novartis jointly announced the Proposed

Transaction. The press release stated as follows:

                The Medicines Company Enters Into Definitive Agreement to be
                          Acquired by Novartis AG for $9.7 billion

             PARSIPPANY, N.J., November 24, 2019 – The Medicines Company
             (NASDAQ: MDCO) announced today that it has entered into definitive
             agreement in which Novartis AG will acquire The Medicines Company for
             $85 per share in an all-cash transaction, implying a fully diluted equity value
             of $9.7 billion. The price represents a premium of approximately 45% to
             The Medicines Company’s closing share price of $58.65 on November 18,
             2019 (the last trading day prior to news reports of a potential transaction
             between The Medicines Company and Novartis AG). The transaction was
             unanimously approved by the Boards of Directors of both companies.

             “Our company’s singular, relentless focus and the unwavering commitment
             of our employees have led to this opportunity to unlock the intrinsic value
             of inclisiran for patients and to maximize value for our shareholders,” said
             Mark Timney, Chief Executive Officer of The Medicines Company. “We
             are excited that millions of patients with atherosclerotic cardiovascular
             disease and familial hypercholesterolemia will potentially benefit from this
             transformational therapy.”

             Alexander J. Denner, Ph.D., Chairman of The Medicines Company Board
             of Directors, said: “This $9.7 billion transaction is a great outcome for
             shareholders of The Medicines Company. Not so long ago, The Medicines
             Company was at a crossroads due to the loss of its key revenue driver. I am
             proud of the company’s transformation under a reconstituted board into a
             lean, highly focused team successfully advancing an exciting new therapy
             and creating tremendous value for patients and shareholders.”

             “We recognized the innovative promise of inclisiran and focused the



                                                   7
 Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 8 of 20



company’s resources to advance it from early development through phase 3
in ‘record’ time for the benefit of patients. Inclisiran has the potential to
revolutionize the treatment of cardiovascular disease and profoundly
improve the lives of millions of people around the world.”

Dr. Denner continued, “Our vision for inclisiran is an affordable, widely
available treatment that will dramatically reduce both the medical and
economic burden of cardiovascular disease. Given the enormous capital
required to realize its full potential, we have decided to sell to a company
with resources and scale in excess of ours.”

“On behalf of the board, I thank our outstanding management team and
talented employees for their tireless work and dedication. I would also like
to thank our partner Alnylam whose gracious support was invaluable in
consummating this transaction.”

Completion of the transaction is expected in first quarter of 2020, pending
the successful completion of the tender offer and other customary closing
conditions. Until that time, The Medicines Company will continue to
operate as a separate and independent company. The company expects to
file regulatory submissions for inclisiran in the U.S. in the fourth quarter of
2019 and in Europe in the first quarter of 2020.

Goldman Sachs & Co. LLC and J.P. Morgan Securities LLC are acting as
financial advisors to The Medicines Company, and Paul, Weiss, Rifkind,
Wharton & Garrison LLP is acting as legal counsel for The Medicines
Company.

Transaction Details
Under the terms of the merger agreement, Novartis AG will commence a
tender offer to purchase all outstanding shares of The Medicines Company
for $85 per share in cash. Following the completion of the tender offer, a
wholly owned subsidiary of Novartis AG will merge with The Medicines
Company and shares of The Medicines Company that have not been
tendered and purchased in the tender offer will be converted into the right
to receive the same price per share in cash as paid in the tender offer (other
than shares held by stockholders who properly demand and perfect appraisal
rights under Delaware law). The tender offer and the merger are subject to
customary closing conditions, including the tender of at least a majority of
outstanding shares of The Medicines Company and the expiration or
termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act. The tender offer and the merger are not subject to a
financing condition.

About The Medicines Company
The Medicines Company (NASDAQ: MDCO) is a biopharmaceutical



                                      8
               Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 9 of 20



              company with a singular, relentless focus on addressing the greatest global
              healthcare challenge and burden today – cardiovascular disease. Our
              purpose is to halt the deadly progression of atherosclerosis and the
              cardiovascular risk created by high levels of LDL-C, or bad cholesterol. The
              Company is headquartered in Parsippany, New Jersey. For more
              information, please visit www.themedicinescompany.com and follow us on
              Twitter @MDCONews and LinkedIn.

       28.       Rather than continuing to build upon Med Co’s improving prospects, the Offer

Price presented to Med Co’s shareholders is unfair and grossly inadequate because, among other

things, the intrinsic value of Med Co’s common stock is materially in excess of the amount offered

given the Company’s recent financial performance, its positive clinical trials, and its prospects for

future growth and earnings.

       III.      The Recommendation Statement Omits Certain Material Information

       29.       On September 11, 2019, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information

that is necessary for Med Co’s public common stockholders to make an informed decision

concerning whether to tender their shares, in violation of Sections 14(d)(4), 14(e), and 20(a) of the

Exchange Act and Rule 14d-9.

       30.       First, the Recommendation Statement fails to fully disclose Med Co’s financial

projections. Specifically, the Recommendation Statement fails to disclose the unlevered free cash

flows calculated by J.P. Morgan and utilized in its Discounted Cash Flow Analysis. The

Recommendation Statement also provides non-GAAP (generally accepted accounting principles)

financial metrics for Med Co—EBITDA—but fails to disclose the line-item projections for the




                                                  9
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 10 of 20



specific metrics, adjustments, and/or inputs that are used to calculate the Non-GAAP financial

measures. See Recommendation Statement at 36.

        31.      While reporting projections of EBITDA, the Recommendation Statement fails to

disclose Med Co’s projected: (i) earnings; (ii) interest; (iii) taxes; (iv) depreciation; and (v)

amortization and stock-based compensation. Id. The failure to disclose the line-item projections

that compose Med Co’s EBITDA renders the Recommendation Statement materially incomplete

and misleading because non-GAAP numbers are inherently misleading. Contrary to GAAP

metrics, non-GAAP figures are not standardized and, consequently, can be manipulated and easily

taken out of context. Because non-GAAP measures, such as EBITDA, can be measured in

different ways, it is inherently misleading when it is not taken in context with GAAP figures or

reconciled alongside its line-items inputs. Indeed, the Recommendation Statement itself concedes

that non-GAAP metrics are inherently misleading for this exact reason:

              Non-GAAP financial measures should not be considered as an
              alternative to operating income or net income as measures of operating
              performance, or as an alternative to cash flows as a measure of
              liquidity. Non-GAAP financial measures should not be considered in
              isolation from, or as a substitute for, financial information presented in
              compliance with GAAP, and non-GAAP financial measures as used by the
              Company may not be comparable to similarly titled amounts used by other
              companies. No reconciliation of non-GAAP measures in the Management
              Projections to GAAP measures was created or used in connection with the
              Transactions.

Id. at 37.

        32.      While the Recommendation Statement discloses the unlevered free cash flows

projected by management, it fails to disclose the unlevered free cash flows calculated by J.P.

Morgan. With respect to J.P. Morgan’s financial projections, the Recommendation Statement

discloses that when preparing its Discounted Cash Flow Analysis, “J.P. Morgan calculated the

unlevered free cash flows that the Company is expected to generate during fiscal years 2019



                                                 10
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 11 of 20



through 2040 based upon financial projections prepared by the management of the Company

through the years ended 2040.” Id. at 46. Compare this to Goldman Sachs’ Illustrative Discounted

Cash Flow Analysis, which used “the Company management's estimates of the unlevered free cash

flows.” Id. at 41. One of the most seminal texts to ever be written on securities, states that as to

free cash flows:

             Investors today analyze free cash flow. This is the cash generated annually
             from the operations of a business after all capital expenditures are made and
             changes in working capital are considered. Investors have increasingly
             turned to [free cash flows] because reported earnings can be an accounting
             fiction, masking the cash generated by a business or implying positive cash
             generation when there is none. Today’s investors have rightly concluded
             that following the cash—as the manager of a business must do—is the most
             reliable and revealing means of assessing a company.

Benjamin Graham & David L. Dodd, Securities Analysis 6th Edition, xxx (2008).

       33.      The absence of unlevered free cash flow projections, GAAP metrics, and line-item

projections composing EBITDA within the Proxy, but the inclusion of other projections, renders

statements made as to all financial projections misleading to shareholders. “Unlike poker where a

player must conceal his unexposed cards, the object of a proxy statement is to put all one's cards

on the table face-up.” See Campbell v. Transgenomic, Inc., 916 F.3d 1121, 1125 (8th Cir. 2019)

(citing Mendell v. Greenberg, 927 F.2d 667, 670 (2d Cir. 1990)). In this case, only some of the

cards were exposed—the others were concealed. If a proxy statement discloses financial

projections and valuation information, such projections must be complete and accurate. This must

be the case as financial projections may easily be manipulated in order to fit a narrative.

Consequently, regarding future events, uncertain figures, and other “soft” information, a company

may choose either to remain silent or speak with full and comprehensive veracity—but it may not

provide half-truths.

       34.      Second, the Recommendation Statement describes Goldman Sachs’ and J.P.



                                                  11
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 12 of 20



Morgan’s fairness opinions and the various valuation analyses performed in support of their

respective opinions. However, the description of Goldman Sachs’ and J.P. Morgan’s fairness

opinions and analyses fails to include key inputs and assumptions underlying the analyses.

Without this information, as described below, Med Co’s stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on

Goldman Sachs’ and J.P. Morgan’s fairness opinions in determining whether to tender their shares

in the Tender Offer. This omitted information, if disclosed, would significantly alter the total mix

of information available to Med Co’s common stockholders.

       35.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis, the

Recommendation Statement must disclose: (i) the inputs and assumptions underlying the

calculation of the discount rate range of 9.0% to 11.0%; (ii) the range of terminal values; (iii) the

inputs and assumptions for selecting perpetuity growth rates of -10.0% to 0.0%; (iv) the company

specific inputs, including the Company’s target capital structure weightings, the return on cash,

future applicable marginal cash tax rate and a beta for the company, as well as certain financial

metrics for the United States financial markets generally; (v) the illustrative enterprise and equity

values; (vi) the assumptions behind the anticipated $375 million of cash proceeds; and (vii) the

“additional information provided by Company management.” Id. at 41-42.

       36.     Similarly, with respect to J.P. Morgan’s Discounted Cash Flow Analysis, the

Recommendation Statement fails to disclose the following key components used in the analysis:

(i) the terminal asset value of the Company; (ii) the inputs and assumptions behind applying a

perpetual growth rate of negative 5%; (iii) the inputs and assumptions behind using a range of

discount rates from 10.5% to 12.5 %; (iv) the estimated 2019 fiscal year-end excess cash, option

exercise proceeds, total debt and the impact of certain net operating losses; and (v) the projected




                                                 12
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 13 of 20



unlevered free cash flows. Id. at 46.

       37.      These key inputs and assumptions are material to Med Co’s stockholders, and their

omission renders the summary of Goldman Sachs’ Illustrative Discounted Cash Flow Analysis

and J.P. Morgan’s Discounted Cash Flow Analysis incomplete and misleading. This is particularly

important where two different financial advisors inexplicably employed such differing inputs and

assumptions. As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow (“DCF”) analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor

Davidoff explains:

             There is substantial leeway to determine each of these, and any change can
             markedly affect the discounted cash flow value. For example, a change in
             the discount rate by one percent on a stream of cash flows in the billions of
             dollars can change the discounted cash flow value by tens if not hundreds
             of millions of dollars… This issue arises not only with a discounted cash
             flow analysis, but with each of the other valuation techniques. This dazzling
             variability makes it difficult to rely, compare, or analyze the valuations
             underlying a fairness opinion unless full disclosure is made of the various
             inputs in the valuation process, the weight assigned for each, and the
             rationale underlying these choices. The substantial discretion and lack of
             guidelines and standards also makes the process vulnerable to manipulation
             to arrive at the “right” answer for fairness. This raises a further dilemma in
             light of the conflicted nature of the investment banks who often provide
             these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Med Co stockholders

cannot evaluate for themselves the reliability of the Discounted Cash Flow Analyses make a

meaningful determination of whether the ranges reflect the true value of the Company or was the

result of the Financial Advisor’s unreasonable judgment, and make an informed decision regarding



                                                  13
                Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 14 of 20



whether to tender their shares in the Tender Offer.

          38.     With respect to Goldman Sachs’ Implied Premia Analysis, the Recommendation

Statement fails to disclose the range and individual price targets observed. See Recommendation

Statement at 40. A fair summary of the Implied Premia Analysis requires the disclosure of the

individual price targets for each estimate observed; merely providing the average that a banker

calculated is insufficient, as stockholders are unable to assess whether the banker utilized

reasonable price targets, or, instead, selected unreasonable price targets in order to make the Offer

Price appear more favorable.

          39.     In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the Expiration

Time, Plaintiff will be unable to make an informed decision concerning whether to tender his

shares, and he is thus threatened with irreparable harm, warranting the injunctive relief sought

herein.

                                               COUNT I

            Against All Defendants for Violation of Section 14(e) of the Exchange Act

          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          42.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation




                                                   14
                Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 15 of 20



Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          43.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer and the intrinsic value of the

Company.

          44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without extraordinary

effort.

          45.     The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable stockholder would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to stockholders.




                                                  15
                Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 16 of 20



          46.      Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.               Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          47.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                                COUNT II

          Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act
                           and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9

          48.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.      Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting stockholder support of the Proposed Transaction.

          50.      Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security to
                accept or reject a tender offer or request or invitation for tenders shall be
                made in accordance with such rules and regulations as the Commission may
                prescribe as necessary or appropriate in the public interest or for the
                protection of investors.

          51.      SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the



                                                     16
              Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 17 of 20



Exchange Act, provides that:

              Information required in solicitation or recommendation. Any solicitation or
              recommendation to holders of a class of securities referred to in section
              14(d)(1) of the Act with respect to a tender offer for such securities shall
              include the name of the person making such solicitation or recommendation
              and the information required by Items 1 through 8 of Schedule 14D-9 (§
              240.14d-101) or a fair and adequate summary thereof.

        52.      In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

              Furnish such additional information, if any, as may be necessary to make
              the required statements, in light of the circumstances under which they are
              made, not materially misleading.

        53.      The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

        54.      The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omissions render the

Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

recklessness omitted the material information identified above from the Recommendation

Statement, causing certain statements therein to be materially incomplete and therefore misleading.

Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted material

information in connection with approving the Proposed Transaction, they allowed it to be omitted

from the Recommendation Statement, rendering certain portions of the Recommendation

Statement materially incomplete and therefore misleading.

        55.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.



                                                  17
                Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 18 of 20




                                              COUNT III

           Against all Defendants for Violations of Section 20(a) of the Exchange Act

          56.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          57.     The Individual Defendants acted as controlling persons of Med Co within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Med Co, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Recommendation Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

          58.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

          59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.




                                                   18
             Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 19 of 20



       60.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Recommendation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       61.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       62.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct

and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       63.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the Company discloses the material information discussed above

which has been omitted from the Recommendation Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;




                                                 19
            Case 1:19-cv-11359 Document 1 Filed 12/12/19 Page 20 of 20



       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: December 12, 2019                             MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building 350 Fifth
                                                     Avenue, Suite 4405 New York, NY 10118
                                                     Tel:(212) 971-1341
                                                     Fax:(212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 20
